[Cite as State ex rel. Louisville Edn. Assn., OEA/NEA v. Louisville City School Dist. Bd. of Edn., 2017-Ohio-
5564.]

                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL                               :            JUDGES:
LOUISVILLE EDUCATION                                :
ASSOCIATION, OEA/NEA                                :
                                                    :            Hon., Patricia A. Delaney, P.J.
        Relator                                     :            Hon., John W. Wise, J.
                                                    :            Hon., Earle E. Wise Jr, J.
-vs-                                                :
                                                    :
LOUISVILLE CITY SCHOOL                              :            Case No. 2016CA00159
DISTRICT BOARD OF EDUCATION                         :
                                                    :
                                                    :
        Respondents                                 :            OPINION



CHARACTER OF PROCEEDING:                                         Writ of Mandamus


JUDGMENT:


DATE OF JUDGMENT:                                                June 26, 2017



APPEARANCES:

For Relator:                                                     For Respondent:

Anthony M. DioGuardi, II                                         David Kane Smith
4150 Belden Village Street, #604                                 Sherrie C. Massey
Canton, Ohio 44718                                               Smith Peters Kalail Co. L.P.A.
                                                                 6480 Rocksid Woods Blvd., S. #300
                                                                 Cleveland, Ohio 44131-2222

                                                                 Mary Jo Slick
                                                                 Stark County Educational Serv. Ctr.
                                                                 2100 38th Street NW
                                                                 Canton, Ohio 44709
Stark County, Case No. 16-159                                                              2

Delaney, P.J.

       {¶1}     Relator, Louisville Education Association, has filed a complaint request this

Court issue a writ of mandamus to compel the production of certain records. Respondent

has filed an answer arguing the requested information is not subject to disclosure. The

parties were granted leave to present the issues before this Court upon the filing of briefs

and by attending oral argument.

                                           FACTS

       {¶2}     On June 15, 2016, Relator sent a public records request to Respondent

requesting in part “all administrative W2s for fiscal years 2013, 2014, and 2015.”

Respondent provided the requested W2s, however, Respondent redacted certain

information from the W2s. Respondent advised Relator the information was redacted

because the information was not a public record.

                                        MANDAMUS

       {¶3}     The Supreme Court has explained mandamus in a public records case as

follows:

                “Mandamus is the appropriate remedy to compel compliance with R.C.

       149.43, Ohio's Public Records Act.” State ex rel. Physicians Commt. for

       Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288,

       2006-Ohio-903, 843 N.E.2d 174, ¶ 6; R.C. 149.43(C)(1). 345 {¶ 19} Although the

       Public Records Act is accorded liberal construction in favor of access to public

       records, “the relator must still establish entitlement to the requested extraordinary

       relief by clear and convincing evidence.” State ex rel. McCaffrey v. Mahoning Cty.

       Prosecutor's Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 16.
Stark County, Case No. 16-159                                                               3


       Clear and convincing evidence is “that measure or degree of proof which is more

       than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

       as is required ‘beyond a reasonable doubt’ in criminal cases, and which will

       produce in the mind of the trier of facts a firm belief or conviction as to the facts

       sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118

       (1954), paragraph three of the syllabus.

              In addition, unlike in other mandamus cases, “ ‘[r]elators in public-records

       mandamus *600 cases need not establish the lack of an adequate remedy in the

       ordinary course of law.’ ” State ex rel. Data Trace Information Servs., L.L.C. v.

       Cuyahoga Cty. Fiscal Officer, 131 Ohio St.3d 255, 2012-Ohio-753, 963 N.E.2d

       1288, ¶ 25, quoting State ex rel. Am. Civ. Liberties Union of Ohio, Inc. v. Cuyahoga

       Cty. Bd. of Commrs., 128 Ohio St.3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 24.

State ex rel. Cincinnati Enquirer v. Deters, 148 Ohio St.3d 595, 2016-Ohio-8195, 71

N.E.3d 1076, ¶¶ 18-19 (2016).

       {¶4}   In the instant case, Respondent redacted all boxes which would have

revealed deductions for tax sheltered accounts, charitable contributions, and the amount

of taxes withheld.

       {¶5}   The public records statute provides, “When making that public record

available for public inspection or copying that public record, the public office or the person

responsible for the public record shall notify the requester of any redaction or make the

redaction plainly visible. A redaction shall be deemed a denial of a request to inspect or

copy the redacted information, except if federal or state law authorizes or requires a public

office to make the redaction.” R.C. 149.43(B)(1).
Stark County, Case No. 16-159                                                               4


       {¶6}    We find the redacted information is not a public record.

       {¶7}    “Public offices . . . find it necessary to conduct a legal review of responsive

records and to redact non-public-record information. This court has recognized that the

Public Records Act envisions an opportunity for the public office to examine records prior

to release in order to redact exempt materials appropriately. Morgan, 121 Ohio St.3d 600,

2009-Ohio-1901, 906 N.E.2d 1105, at ¶ 16, citing State ex rel. Warren Newspapers, Inc.

v. Hutson, 70 Ohio St.3d 619, 623, 640 N.E.2d 174 (1994).” State ex rel. Shaughnessy

v. Cleveland, 2016-Ohio-8447, ¶ 12 (Ohio).

       {¶8}    The Supreme Court has further held, “personnel files require careful review

to redact sensitive personal information about employees that does not document the

organization or function of the agency.” State ex rel. Davis v. Metzger, 139 Ohio St.3d

423, 2014-Ohio-2329, 12 N.E.3d 1178, ¶ 10 (2014).

       {¶9}    The redacted information does not document the organization or function

of the agency, therefore, it is not public information subject to disclosure.

By, Delaney, P.J.

Wise, J. and

E. Wise, J. concur.